Citation Nr: 9920329	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  91-43 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUES

1.  The propriety of the initial 10 percent evaluation 
assigned for the service-connected chondromalacia, right 
knee.

2.  The propriety of the initial noncompensable evaluation 
assigned for the service-connected chondromalacia, left knee.  

3.  The propriety of the initial 10 percent evaluation 
assigned for the service-connected cervical spine disorder.

4.  The propriety of the initial 10 percent evaluation 
assigned for the service-connected low back disorder.

5.  Entitlement to a total disability rating based on 
individual unemployability due to the veteran's service-
connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1987 to August 
1990.  

By decision dated in February 1991, the RO granted service 
connection and assigned noncompensable evaluations for 
chondromalacia of the right and left knees, effective on 
August 5, 1990, and denied service connection for chronic 
cervical spine and low back conditions.  In March 1991, the 
veteran filed a Notice of Disagreement expressing 
dissatisfaction with the initial evaluations assigned to the 
service-connected bilateral knee disabilities and the 
decision to deny service connection for cervical spine and 
low back disorders.  

In April 1992 and April 1994, the Board of Veterans' Appeals 
(Board) remanded the case for additional development of the 
record.  In a July 1994 decision, the RO increased the rating 
to 10 percent for the service-connected chondromalacia of the 
right knee, effective on August 5, 1990, and granted service 
connection and assigned noncompensable ratings for a 
disability manifested by evulsion at C6 and disability 
manifested by left paraspinal muscle strain, also effective 
on August 5, 1990.  By statement dated in October 1994, the 
veteran expressed dissatisfaction with the initial 
evaluations assigned to the service-connected cervical spine 
and low back disabilities.  

In July 1997, the Board once again remanded the case for 
additional development of the record.  By decision dated in 
January 1998, the RO increased the ratings to 10 percent for 
the service-connected low back and cervical spine disorders, 
effective on August 5, 1990.  

The Board most recently remanded this matter for additional 
development of the record in October 1998.  

The Board also notes that the veteran, in a statement 
submitted in October 1998, asserted additional claims of 
service connection for hemorrhoids, scarring and recurrent 
blistering on both knees and an acquired psychiatric 
condition, as well as a claim of entitlement to an earlier 
effective date for the assignment of a 50 percent rating for 
the service-connected headaches.  As these claims have not 
been developed for appellate consideration, they are referred 
to the RO for appropriate action.  



REMAND

As noted hereinabove, the Board most recently remanded this 
matter for additional development of the record in October 
1998.  At that time, it was noted that the veteran's 
representative had indicated a belief that that portion of 
the appeal involving the evaluation of the veteran's service-
connected cervical spine disorder had been satisfied.  As 
there was no evidence of express written consent from the 
veteran formally withdrawing her claim relative to the 
cervical spine disorder, the RO was specifically directed to 
contact the veteran and obtain clarification as to whether 
the veteran wished to continue to pursue this claim.  
Although there is no evidence in the claims folder that an 
attempt to contact the veteran for clarification was made, a 
statement from the veteran submitted in October 1998 
indicates continued dissatisfaction with the evaluation of 
the service-connected cervical spine disorder.  As such, the 
issue remains on appeal for consideration by the Board.  

The RO was also advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals) 
(hereinafter referred to as the "Court").  The Court has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where compliance with the remand 
orders of the Board or the Court has not been achieved, the 
Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board has specifically noted that the RO had not achieved 
compliance with the July 1997 remand order directing 
accomplishment of a VA orthopedic examination.  As a result, 
the Board directed the RO to afford the veteran yet another 
orthopedic examination as the examinations conducted to date 
were inadequate for evaluation purposes in that they did not 
include sufficient detail for rating the disability at issue.  
When a medical examination report "does not contain 
sufficient detail," the adjudicator is required to "return 
the report as inadequate for evaluation purposes."  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

Therefore, the veteran was to be afforded a VA orthopedic 
examination, to include obtaining x-ray studies, to determine 
the current severity of her service-connected bilateral knee 
and back disabilities, including the degree of industrial 
incapacity.  Furthermore, the RO was reminded to address 
whether the veteran's service-connected bilateral knee and 
back disabilities warranted compensation for functional loss 
due to pain or weakness, fatigability, incoordination, or 
pain on movement of a joint.  As such, the RO was directed to 
address the applicability of 38 C.F.R. § 4.40 (1998) 
regarding functional loss due to pain and 38 C.F.R. § 4.45 
(1998) regarding weakness, fatigability, incoordination, or 
pain on movement of a joint.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  It is essential that the examinations on which 
ratings are based adequately portray the anatomical damage 
and the functional loss, with respect to excursion, strength, 
speed, coordination and endurance.  38 C.F.R. § 4.40 (1998).  

Based on a careful review of the veteran's claims folder, it 
appears that the RO once again failed to follow the 
directives contained in the Board's most recent remand order 
of October 1998.  Specifically, there is no indication in the 
claim's file that the veteran was scheduled to undergo a VA 
orthopedic examination.  Hence, the Board finds that the 
veteran should be afforded another VA orthopedic examination 
in accordance with the procedures outlined herein.  In 
addition, any pertinent treatment records should be obtained 
for review.  
 
The Board also notes that, as stated in 38 C.F.R. § 4.21 
(1998), coordination of rating with impairment of function is 
expected in all instances.  All disabilities must be fully 
evaluated.  To that end, multiple ratings for symptoms of a 
single disabling condition are permitted.  However, 
symptomatology listed as criteria under one diagnostic code 
cannot be duplicative of, or overlap, the symptomatology 
listed as criteria under another diagnostic code.  See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office 
of General Counsel has issued a precedential opinion that 
assignment of multiple evaluations for limitation of knee 
motion (Diagnostic Codes 5260 and 5261) and for subluxation 
or lateral instability (under Diagnostic Code 5257) does not 
violate the prohibition against pyramiding in 38 C.F.R. 
§ 4.14 (1998). O.G.C. Prec. 23-97 (Jul. 24, 1997).  

Furthermore, the Court recently recognized a distinction 
between a veteran's dissatisfaction with an initial rating 
assigned following a grant of service connection and a claim 
for an increased rating of a service-connected condition.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In the case of 
an initial rating, separate ratings can be assigned for 
separate periods of time-a practice known as "staged" 
rating.  The RO, following completion of the necessary 
development, should consider whether "staged" rating is 
warranted here.  

With regard to the veteran's claim of entitlement to TDIU, in 
a May 1998 rating decision, the RO denied the veteran's 
claim.  The veteran filed a timely Notice of Disagreement 
(NOD) with this action; however, a careful review of the 
claims file shows that a Statement of the Case was not issued 
in response to the NOD.  As a result, the Board finds that 
finality has not been shown to have attached with regard to 
the issue of entitlement to TDIU.  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to her claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:  

1.  The RO should take appropriate steps 
to request that the veteran identify the 
names, addresses, and approximate dates 
of treatment for all VA and non-VA health 
care providers who have treated her for 
her service-connected bilateral knee and 
cervical and lumbar spine disorders since 
service.  After securing the necessary 
release, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request and associate them with the 
claims folder.  

2.  The veteran should be afforded a 
special VA examination to ascertain the 
current severity of the service-connected 
bilateral knee and cervical and lumbar 
spine disorders.  All indicated testing 
should be accomplished in this regard, 
including x-ray studies.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  The examiner should report 
detailed findings and describe fully the 
extent to which the service-connected 
bilateral knee and cervical and lumbar 
spine disorders cause functional 
limitation, to include limitation of 
motion due to pain; and to make specific 
findings as to whether there is any 
evidence of subluxation or lateral 
instability, effusion, swelling, 
deformity or atrophy.  Based on his/her 
review of the case, it is requested that 
the examiner express a medical opinion as 
to the degree of industrial incapacity 
caused by the service-connected bilateral 
knee and cervical and lumbar spine 
disorders.

3.  After undertaking the development 
requested hereinabove, the RO should 
again review the veteran's claims to 
include consideration of the Court's 
holdings in DeLuca and Fenderson, as well 
as O.G.C. Prec. 23-97 (Jul. 24, 1997).  
This also should include appropriate 
development of the claim of entitlement 
to TDIU.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, then he and his 
representative should be issued a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




